Citation Nr: 1003200	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-35 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to May 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2007, the Board reopened this claim and remanded 
it for further development.  In a March 2009 decision, the 
Board denied the Veteran's claim for a back disability.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2009 the Court granted a Joint Motion for Remand (Joint 
Motion) in which the Court vacated the Board decision and 
remanded the case to the Board for compliance with the 
instructions contained in the Joint Motion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In pertinent part, the Joint Motion instructs the Board to 
ensure that VA complies with the requirements of the duty to 
assist.

The provisions of 38 U.S.C.A. § 5103A(b) (West 2002) require 
that VA make "reasonable efforts to obtain relevant 
records," including private medical records, that the 
claimant "adequately identifies" and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b); see Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005).  

The Board notes that the Veteran's private physician, Dr. H., 
has submitted statements on the Veteran's behalf.  The 
Veteran provided the necessary authorization to obtain 
treatment records via a VA Form 21-4142, submitted in May 
2008, but the records do not appear to have been requested.  
These treatment records are not included in the Veteran's 
claims file and must be obtained.  See 38 C.F.R. § 
3.159(c)(1) (2009).

The Veteran has continued to receive treatment at VA 
facilities for various ailments and complete and updated 
records are not currently located in the claims file.  These 
records should be requested.  See 38 C.F.R. § 3.159(c)(2).

The Board finds that the claims file contains conflicting 
evidence regarding as to what the Veteran's current back 
diagnosis is and whether the Veteran's back disability is 
related to his active military service.  The October 2006 
private medical opinion and December 2007 and September 2008 
Dr. H. letters are in favor of the Veteran's claim and the 
January 2007 VA examination report weighs against the claim.  
Neither of these examiners appears to have had access to a 
full set of VA treatment records, private treatment records 
(to include Dr. H's treatment records) and Social Security 
Administration (SSA) disability records prior to drafting 
their reports.  In addition, as the Veteran has been 
previously diagnosed with somatoform pain disorder and the 
Veteran has claimed that this may be the source of his back 
pain, VA must consider this as an alternate theory of service 
connection for the Veteran's current back disability. 

Therefore, the Board finds that an examination and full 
review of the Veteran's medical records by an orthopedic 
specialist and an examiner familiar with somatoform pain 
disorder for purposes of a medical opinion would be helpful 
in deciding the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request all of the Veteran's treatment 
records from Dr. H. to present and 
associate them with the claims file.  The 
Veteran provided the necessary 
authorization in a VA Form 21-4142 
submitted in May 2008; however, this 
authorization automatically ended 180 days 
after the form was signed and dated.

2.  Obtain and associate with the claims 
file all available VA treatment records 
for the Veteran, not already associated 
with the claims file, including records 
from January 2007 to the present.  

3.  When the above action has been 
accomplished, schedule the Veteran for an 
examination(s), which should include a 
copy of this REMAND, to a specialist in 
the field of orthopedics and an examiner 
familiar with somatoform pain disorder.  
Both the orthopedist and examiner familiar 
with somatoform pain disorder should 
examine the Veteran, review his medical 
evidence and entire claims file, including 
the Veteran's service treatment records, 
January 2007 VA examination report, 
October 2006 private medical opinion from 
Dr. H., the SSA disability records, and 
any other available treatment records and 
provide a medical opinion regarding the 
nature and etiology of any current back 
disability.  

a.)  The orthopedist should provide a 
diagnosis(es) for the Veteran's current 
back disability and explanation for the 
Veteran's current back pain symptoms 
and then give an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
current back disability was caused by 
or related to the Veteran's active 
military service in any way. 

Reasons and bases for all opinions 
expressed should be provided and the 
report should include a discussion of 
the Veteran's documented medical 
history, statements and assertions.

b.)  The examiner familiar with 
somatoform pain disorder should 
consider the evidence regarding 
treatment for a psychogenic 
musculoskeletal reaction and possible 
somatoform pain disorder before, 
during, and after his service.  All 
tests deemed necessary should be 
conducted.  The examiner should provide 
a diagnosis for any similar psychiatric 
disorders found.  

If a current somatoform pain disorder 
(or similar diagnosis) is found, the 
examiner should express an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that a current 
somatoform pain disorder (or similar 
diagnosis) is related to or was 
aggravated by (permanently worsened 
beyond the normal progress of the 
disorder) the Veteran's active service.  
If the examiner finds that the 
Veteran's claimed somatoform pain 
disorder was aggravated by his military 
service, he/she should quantify the 
degree of aggravation, if possible.  

Reasons and bases for all opinions 
expressed should be provided and the 
report should include a discussion of 
the Veteran's documented medical 
history, statements and assertions.

4.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


